Case 3:18-cv-02615-AGT Document 157-17 Filed 02/08/21 Page 1 of 4




                   DX1631
       Case 3:18-cv-02615-AGT Document 157-17 Filed 02/08/21 Page 2 of 4



CSA Complaint# 27576

Preface:

The following documentation and exhibit consist of the supporting evidence underlying my claim against
PwC LLP and several of its partners and other licensees of unethical behavior/alleged fraud perpetrated
by such firm. Because some of the witnesses are still currently employed at PwC LLP and that such firm
has and is exhibiting retaliatory behavior, I urge your extreme caution in taking all necessary steps to
protect the identity of such witnesses to the best of your abilities. I attached for each claim the source
document and if such source is in my possession or in possession of the firm(s).

I also would like to point out that several of the supporting evidence exists in SMS and chat transcript, of
which I am printing a copy as part of this package, however I remain available if necessary to appear in
person and show you soft copies if the need arise due to lack of possibility to zoom to see details of
pictures. Also, because chat transcripts were not intended to be written in professional language, I
apologize for the use of coarse language.

Attached as part of exhibits is also the documentation related to my experience at Armanino, LLP



Best regards



Mauro Botta




                                                                                            PLAINTIFF 00543




                                               DX1631-1
CHA-Online Complaint Form                                                   Page 1 of 2
           Case 3:18-cv-02615-AGT Document 157-17 Filed 02/08/21 Page 3 of 4




 Complain About a Licensee - Online
Receipt of Complaint

Yo ur completed Consumer Complaint Form has been successfully transmitted to the California Board
of Accountancy (CBA). We will review your transmittal and advise you as to the CBA's jurisdictional
authority in this matter.

PLEASE PRINT THIS FORM FOR YOUR RECORDS.

Th is is your Initial Complaint Referral number: . Please reference this referral number in all
commun ications with the CBA Enforcement Division, regarding this complaint.

Complaint Date                                        Referral Number
08/14/2018                                            27576


Licensee                                              Complainant
-------------------
PwC LLP                                               Mauro Botta
488 Almaden Blvd                                     88 East San Fernando Street
Su ite 1800                                          Apt. 1308
Sa n Jose 9511 O                                     San Jose 951 13
4088173700                                            4084645438
                                                      siskodlg@gmail.com
Complaint Detail
I wish to report pervasive violations of ethics , independence, tone at the top and negligence noted by
me on several audits regarding multiple partners. I also received complaints from colleagues on their
respective jobs spanning multiple public and private companies over mu ltiple years. I also want to
highlight the hostile reaction denoting tone at the top issues from the leadership of this firm all the way
up to the national leadership. I am submitting this complaint to CBA following recommendation of
Deputy District Attorney Daniel Kassabian, who referred th is agency to me for my complaint.
Documentation
I have in my possession written statements from partners depicting the job as a clear violation of
independence. I also am in possession of contemporaneous notes taken during those engagements
and I can quote and name witnesses for each of the allegations I am reporting to . Part of the evidence
is based on my testimony however most of the evidence will consist of workpapers currently in
possession of such firm. I am willing to show these documentation in person vs mail if possible due to
the confidential nature of such documentation.
Resolution
I first raised the issues to the FBI in October 2016 who then directed me to the SEC which I notified on
November 2016. The SEC opened an investigation after I reported their lack of follow up to US
congress in January 2017. On February 2018 the SEC declared without motivation it was not going to
pursue enforcement action. l submitted in accordance with recommendation from US Congress Office
of Special Counsel, the complaint to POGO and to the OIG of the SEC (this last one a week ago) for
evident flaws I noted during their investigation. Further I alerted the Santa Clara DA that advised me to




                                                                                           PLAINTIFF 00544


https://www.cba.ca.gov/forms/complaint/online_complaint_form                                       8/14/2018
                                                DX1631-2
CHA-Online Complaint Form                                                Page 2 of2
        Case 3:18-cv-02615-AGT Document 157-17 Filed 02/08/21 Page 4 of 4


 submit he claim to your agency. I am also separately suing in civil court for retaliation, defamation etc.
 against PwC for their reaction to the investigation.
Advisement
yes
PwC LLP has been notified of some of my complaint when the SEC opened their investigation,
however to my knowledge the SEC has only investigated a small sample of all the companies I
submitted to their attention.
Result                                                 Attorney
                                                       --~----------------
I believe a fair settlement/result of the complaint    yes
should be suspension of the license for each of        My retaliation claim is being assisted by an
the partners involved in unethical/negligent           attorney, this is a claim against the practices
conduct and to the board discretion, given it is a     happening at PwC in the audit line of service
possibility, suspend the firm"s license until a full   based on my experience and what was reported to
analysis on the pervasiveness of such issue is         me.
investigated.




                                                                                           PLAINTIFF 00545


https://www.cba.ca.gov/forms/complaint/online_complaint_form                                       8/14/2018
                                                  DX1631-3
